Lawrence, J.,
concurs in part and dissents in part, and votes to modify the judgment, on the facts and as a matter of discretion in the interest of justice, by reducing the conviction from attempted criminal sale of a controlled substance in the first degree to attempted criminal sale of a controlled substance in the second degree, with the following memorandum: The record establishes that the clear intent of the parties and the trial court was to permit the defendant to enter a plea to a class A-II felony, with the imposition of the minimum term of imprisonment. Consequently, under the circumstances, the *604judgment should be modified by reducing the conviction to attempted criminal sale of a controlled substance in the second degree, a class A-II felony, as requested by the People (see, People v Edwards, 41 AD2d 707).